—In nine related actions, inter alia, to recover damages for personal injuries, which have been joined for trial, Vincent Cangialosi, the plaintiff in Action No. 1, appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated September 8, 1997, which denied his motion to restore the actions to the trial calendar.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The motion to restore the actions to the trial calendar was properly denied upon the ground that the actions are stayed by operation of the voluntary bankruptcy petition filed by Connecticut Limousine, Inc., one of the defendants in Action No. 6 (see, 11 USC § 362 [a] [1]; Klein v Rauschman, 67 AD2d 902). In light of our determination, we need not address the appellant’s contention that this action is not governed by CPLR 3404. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.